                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 NATIVE ECOSYSTEMS COUNCIL,                      CV 18-157-BLG-SPW-TJC

                    Plaintiff,
                                                 SCHEDULING ORDER
 vs.

 JON RABY, Acting State Director, the
 BUREAU OF LAND
 MANAGEMENT, DEPARTMENT OF
 THE INTERIOR; DAVID
 BERNHARDT, Acting Secretary of the
 Interior; and KEITH JOHNSON,
 Acting Field Manager, BLM’s Dillion
 Field Office,

                    Defendants.

       The Court has reviewed the parties’ proposed Joint Case Management Plan

(Doc. 12) and hereby enters the following order governing the dispositive briefing

in this matter:

Plaintiff’s motion for summary
judgment and brief in support
(limited to 6,500 words):                          June 21, 2019

Federal Defendants’ brief in support
of their combined cross-motion for
summary judgment and response to
Plaintiffs’ motion for summary
judgment (limited to 6,500 words):                 August 9, 2019

Plaintiff’s combined brief in response to
Federal Defendants’ cross-motion for
summary judgment and reply in support
of their motion for summary judgment
(limited to 3,250 words):                           September 13, 2019

Federal Defendants’ reply in support of
their cross-motion for summary judgment
(limited to 3,250 words):                           October 18, 2019

The parties may submit a request to file an oversized brief, but will be required to

show good cause why the length limitations in L.R. 7.1(d)(2) are not adequate.

      DATED this 18th day of April, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
